Exhibit 10.30
Execution Copy
PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT, dated as of November 1, 2010, is made and given by
UEI Hong Kong Private Limited, a company organized under the laws of Hong Kong
(the “Pledgor”), and Enson Assets Limited, a company organized under the laws of
the British Virgin Islands (the “Issuer”), to U.S. BANK NATIONAL ASSOCIATION
(the “Secured Party”).
RECITALS
     A. Universal Electronics Inc., a Delaware corporation (the “Borrower”), and
the Secured Party have entered into a Amended and Restated Credit Agreement of
even date herewith (as the same may hereafter be amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
pursuant to which Secured Party has agreed to extend to the Borrower certain
credit accommodations, including a term loan facility to finance the acquisition
by the Pledgor of all of the capital stock of the Issuer.
     B. The Pledgor is the owner of the shares (the “Pledged Shares”) of stock
described on Schedule I issued by the corporations named therein.
     C. It is a condition precedent to the obligation of the Secured Party to
extend credit accommodations pursuant to the terms of the Credit Agreement that
this Agreement be executed and delivered by the Pledgor and the Issuer.
     D. The Pledgor is a wholly-owned subsidiary of the Borrower.
     E. The Pledgor and the Issuer expect to derive benefits from the extension
of credit accommodations to the Borrower and find it advantageous, desirable,
and in their best interests to comply with the requirement that this Agreement
be executed and delivered to the Secured Party.
     NOW, THEREFORE, in consideration of the premises and to induce the Secured
Party to extend or continue credit accommodations to the Borrower, the Pledgor
and the Issuer hereby agree with the Secured Party for the for the Secured
Party’s benefit as follows:.
     Section 1. Defined Terms.
     1(a) As used in this Agreement, the following terms shall have the meanings
indicated:
     “Code”: Revised Article 9 of the Uniform Commercial Code as adopted in the
State of California
     “Collateral”: As defined in Section 2.
     “Event of Default”: As defined in Section 11.

 



--------------------------------------------------------------------------------



 



     “Lien”: Any security interest, mortgage, pledge, lien, charge, encumbrance,
title retention agreement, or analogous instrument or device (including the
interest of the lessors under capitalized leases) in, of, or on any assets or
properties of the Person referred to.
     “Obligations”: (a) All indebtedness, liabilities, and obligations of the
Borrower to the Secured Party of every kind, nature, or description under the
Credit Agreement, including the Borrower’s obligation on any promissory note or
notes under the Credit Agreement and any note or notes hereafter issued in
substitution or replacement thereof, (b) any and all other liabilities and
obligations of the Borrower to the Secured Party of every kind, nature, and
description, whether direct or indirect, whether now existing or hereafter
acquired by the Secured Party from any Person, and whether absolute or
contingent, regardless of how such liabilities arise or by what agreement or
instrument they may be evidenced, (c) all liabilities of the Pledgor under any
guaranty heretofore, herewith, or hereafter given by the Pledgor to the Secured
Party with respect to any or all of the Borrower’s liabilities and obligations
to the Secured Party, and (d) all liabilities of the Pledgor under this
Agreement, in all of the foregoing cases whether due or to become due and
whether now existing or hereafter arising or incurred.
     “Person”: Any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, firm, association, trust,
unincorporated organization, government, governmental agency or political
subdivision, or other entity, whether acting in an individual, fiduciary, or
other capacity.
     “Pledged Shares”: As defined in Recital B above.
     “Security Interest”: As defined in Section 2.
     “Stock” includes shares.
     1(b) Terms Defined in Uniform Commercial Code. All other terms used in this
Agreement that are not specifically defined herein or the definitions of which
are not incorporated herein by reference shall have the meanings assigned to
such terms in the Code.
     1(c) Singular/Plural, etc. Unless the context of this Agreement otherwise
clearly requires, references to the plural include the singular, references to
the singular include the plural, and “or” has the inclusive meaning represented
by the phrase “and/or.” The words “include,” “includes,” and “including” shall
be deemed to be followed by the phrase “without limitation.” The words “hereof,”
“herein,” and “hereunder” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision. References to Sections
are references to Sections in this Agreement unless otherwise provided.
     Section 2. Pledge. As security for the payment and performance of all of
the Obligations, the Pledgor hereby pledges to the Secured Party and grants to
the Secured Party a

2



--------------------------------------------------------------------------------



 



security interest (the “Security Interest”) in the following (the “Collateral”),
including any securities account containing a securities entitlement with
respect to the following :
     2(a) The Pledged Shares, the certificates representing the Pledged Shares,
and all dividends, cash, instruments, and other property from time to time
received, receivable, or otherwise distributed in respect of or in exchange for
any or all of the Pledged Shares.
     2(b) All additional shares of stock of any issuer of the Pledged Shares
from time to time acquired by the Pledgor in any manner, the certificates
representing such additional shares, and all dividends, cash, instruments, and
other property from time to time received, receivable, or otherwise distributed
in respect of or in exchange for any or all of such shares.
     2(c) All proceeds of any and all of the foregoing (including proceeds that
constitute property of types described above).
     Section 3. Delivery of Collateral. All certificates and instruments
representing or evidencing the Pledged Shares shall be delivered to the Secured
Party contemporaneously with the execution of this Agreement. All certificates
and instruments representing or evidencing Collateral received by the Pledgor
after the execution of this Agreement shall be delivered to the Secured Party
promptly upon the Pledgor’s receipt thereof. All such certificates and
instruments shall be held by or on behalf of the Secured Party pursuant hereto
and shall be in suitable form for transfer by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Secured Party. With respect to all Pledged Shares
consisting of uncertificated securities, book-entry securities, or securities
entitlements, the Pledgor shall either (a) execute and deliver, and cause any
necessary issuers or securities intermediaries to execute and deliver, control
agreements in form and substance satisfactory to the Secured Party covering such
Pledged Shares, or (b) cause such Pledged Shares to be transferred into the name
of the Secured Party. The Secured Party shall have the right at any time,
whether before or after an Event of Default, to cause any or all of the
Collateral to be transferred of record into the name of the Secured Party or its
nominee (but subject to the rights of the Pledgor under Section 6) and to
exchange certificates representing or evidencing Collateral for certificates of
smaller or larger denominations. If the Collateral is in the possession of a
bailee, the Pledgor will join with the Secured Party in notifying the bailee of
the interest of the Secured Party and in obtaining from the bailee an
acknowledgment that it holds the Collateral for the benefit of the Secured
Party.
     Section 4. Certain Warranties and Covenants.
     4(a) The Pledgor makes the following warranties and covenants:
     (i) The Pledgor has title to the Pledged Shares and will have title to each
other item of Collateral hereafter acquired, free of all Liens except the
Security Interest.

3



--------------------------------------------------------------------------------



 



     (ii) The Pledgor has full power and authority to execute this Agreement, to
perform the Pledgor’s obligations hereunder, and to subject the Collateral to
the Security Interest.
     (iii) No financing statement or other filings or registrations covering all
or any part of the Collateral is on file in any public office (except for any
financing statements, filings, or registrations filed by the Secured Party).
     (iv) The Pledged Shares have been duly authorized and validly issued by the
issuer thereof and are fully paid and non-assessable. The Pledged Shares are not
subject to any offset or similar right or claim of the issuers thereof.
     (v) The Pledged Shares constitute the percentage of the issued and
outstanding shares of stock of the respective issuers thereof indicated on
Schedule I (if any such percentage is so indicated).
     (vi) It shall deliver to the Secured Party the following (within 10
business days after the date hereof): a certified true copy of the register of
members of the Issuer, annotated to include details of this Agreement.
     4(b) The Issuer makes the following warranties and covenants.
     (i) It irrevocably waives:
     i. any first and paramount lien; and
     ii. any rights of forfeiture
that it may have, now or in the future, under its constitutional documents, in
relation to the Pledged Shares.
     (ii) It irrevocably consents to the transfer of the Pledged Shares pursuant
to the enforcement by the Secured Party of any of its rights under this
Agreement.
     (iii) It shall not issue any shares in the Issuer to any person without the
prior written consent of the Secured Party.
     (iv) It shall not register the transfer of any charged share to any other
person on the Issuer’s Register of Members without the prior written consent of
the Secured Party.
     (v) It shall not continue in a jurisdiction outside of the British Virgin
Islands.
     (vi) It shall not amend its memorandum of association or articles of
association without the prior written consent of the Secured Party.

4



--------------------------------------------------------------------------------



 



     (vii) It shall make a notation of this Agreement in its Register of Members
pursuant to section 66(8) of the Business Companies Act, 2004 (as amended) as in
effect in the British Virgin Islands.
     (viii) It shall file a copy of its annotated Register of Members with the
Companies Registry of the British Virgin Islands.
     (ix) It shall promptly register any transfer of title to the Pledged Shares
pursuant to any enforcement by the Secured Party of its rights under this
Agreement on its Register of Members.
     Section 5. Further Assurances. At any time and from time to time, at the
expense of the Pledgor, the Pledgor shall promptly execute and deliver all
further instruments and documents, and take all further action that may be
necessary or that the Secured Party may reasonably request, to perfect and
protect the Security Interest or to enable the Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Collateral (but
any failure to request or assure that the Pledgor execute and deliver such
instruments or documents or to take such action shall not affect or impair the
validity, sufficiency, or enforceability of this Agreement and the Security
Interest, regardless of whether any such item was or was not executed and
delivered or action taken in a similar context or on a prior occasion).
     Section 6. Voting Rights; Dividends; Etc.
     6(a) Subject to paragraph (d) of this Section 6, the Pledgor shall be
entitled to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Pledged Shares or any other stock that
becomes part of the Collateral or any part thereof for any purpose not
inconsistent with the terms of this Agreement or the Credit Agreement; provided,
however, that the Pledgor shall not exercise or refrain from exercising any such
right if such action could reasonably be expected to have a material adverse
effect on the value of the Collateral or any material part thereof.
     6(b) Subject to paragraph (e) of this Section 6, the Pledgor shall be
entitled to receive, retain, and use in any manner not prohibited by the Credit
Agreement any and all dividends paid in respect of the Collateral; provided,
however, that any and all
     (i) dividends paid or payable other than in cash in respect of, and
instruments and other property received, receivable, or otherwise distributed in
respect of, or in exchange for, any Collateral,
     (ii) dividends and other distributions paid or payable in cash in respect
of any Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus, or
paid-in-surplus, and
     (iii) cash paid, payable, or otherwise distributed in redemption of, or in
exchange for, any Collateral,
shall be, and shall be forthwith delivered to the Secured Party to hold as,
Collateral and shall, if received by the Pledgor, be received in trust for the
benefit of the Secured Party,

5



--------------------------------------------------------------------------------



 



be segregated from the other property or funds of the Pledgor, and be forthwith
delivered to the Secured Party as Collateral in the same form as so received
(with any necessary indorsement or assignment). The Pledgor shall, upon request
by the Secured Party, promptly execute all such documents and do all such acts
as may be necessary or desirable to give effect to the provisions of this
Section 6(b).
     6(c) The Secured Party shall execute and deliver (or cause to be executed
and delivered) to the Pledgor all such proxies and other instruments as the
Pledgor reasonably requests for the purpose of enabling the Pledgor to exercise
the voting and other rights that it is entitled to exercise pursuant to Section
6(a) and to receive the dividends that it is authorized to receive and retain
pursuant to Section 6(b).
     6(d) Upon and during the continuance of any Event of Default, the Secured
Party shall have the right in its sole discretion, and the Pledgor shall execute
and deliver all such proxies and other instruments as may be necessary or
appropriate to give effect to such right, to terminate all rights of the Pledgor
to exercise or refrain from exercising the voting and other consensual rights
that it would otherwise be entitled to exercise pursuant to Section 6(a), and
all such rights shall thereupon become vested in the Secured Party, which shall
thereupon have the sole right to exercise or refrain from exercising such voting
and other consensual rights; provided, however, that the Secured Party shall not
be deemed to possess or have control over any voting rights with respect to any
Collateral unless and until the Secured Party has given written notice to the
Pledgor that any further exercise of such voting rights by the Pledgor is
prohibited and that the Secured Party or its assigns will henceforth exercise
such voting rights; and provided, further, that neither the registration of any
item of Collateral in the Secured Party’s name nor the exercise of any voting
rights with respect thereto shall be deemed to constitute a retention by the
Secured Party of any such Collateral in satisfaction of the Obligations or any
part thereof.
     6(e) Upon and during the continuance of any Event of Default:
     (i) all rights of the Pledgor to receive the dividends that it would
otherwise be authorized to receive and retain pursuant to Section 6(b) shall
cease, and all such rights shall thereupon become vested in the Secured Party,
which shall thereupon have the sole right to receive and hold such dividends as
Collateral, and
     (ii) all payments of dividends that are received by the Pledgor contrary to
the provisions of paragraph (i) of this Section 6(e) shall be received in trust
for the benefit of the Secured Party, shall be segregated from other funds of
the Pledgor, and shall be forthwith paid over to the Secured Party as Collateral
in the same form as so received (with any necessary indorsement).
     Section 7. Transfers and Other Liens; Additional Shares.
     7(a) Except as may be permitted by the Credit Agreement, the Pledgor agrees
that it will not (i) sell, assign (by operation of law or otherwise), or
otherwise dispose of,

6



--------------------------------------------------------------------------------



 



or grant any option with respect to, any of the Collateral, or (ii) create or
permit to exist any Lien upon or with respect to any of the Collateral.
     7(b) The Pledgor agrees that it will (i) cause each issuer of the Pledged
Shares that it controls not to issue any stock or other securities in addition
to or in substitution for the Pledged Shares issued by such issuer, except to
the Pledgor, and (ii) pledge hereunder, immediately upon its acquisition
(directly or indirectly) thereof, any and all additional shares of stock or
other securities of each issuer of the Pledged Shares.
     Section 8. Secured Party Appointed Attorney-in-Fact. As additional security
for the Obligations, the Pledgor hereby irrevocably appoints the Secured Party
the Pledgor’s attorney-in-fact, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, from time to time in
the Secured Party’s good-faith discretion, to take any action and to execute any
instrument that the Secured Party may reasonably believe necessary or advisable
to accomplish the purposes of this Agreement (subject to the rights of the
Pledgor under Section 6), in a manner consistent with the terms hereof,
including, without limitation, to receive, indorse, and collect all instruments
made payable to the Pledgor representing any dividend or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same.
     Section 9. Secured Party May Perform. The Pledgor hereby authorizes the
Secured Party to file financing statements, and to otherwise make any filing or
registration in any jurisdiction, with respect to the Collateral (including
financing statements, filings, and registrations containing a broader
description of the Collateral than the description set forth herein). The
Pledgor irrevocably waives any right to notice of any such filing. If the
Pledgor fails to perform any agreement herein, the Secured Party may itself
perform, or cause performance of, such agreement, and the reasonable expenses of
the Secured Party incurred in connection therewith shall be payable by the
Pledgor under Section 14.
     Section 10. The Secured Party’s Duties. The powers conferred on the Secured
Party hereunder are solely to protect its interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. The Secured Party shall
be deemed to have exercised reasonable care in the safekeeping of any Collateral
in its possession if such Collateral is accorded treatment substantially equal
to the safekeeping the Secured Party accords its own property of like kind.
Except for the safekeeping of any Collateral in its possession and the
accounting for monies and for other properties actually received by it
hereunder, the Secured Party shall have no duty, as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders, or other matters relative to any Collateral, whether or not
the Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any Persons or any
other rights pertaining to any Collateral. The Secured Party will take action in
the nature of exchanges, conversions, redemption, tenders, and the like
requested in writing by the Pledgor with respect to any of the Collateral in the
Secured Party’s possession if the Secured Party in its reasonable judgment
determines that such action will not impair the Security Interest or the value
of the Collateral, but a failure of the Secured Party to comply with any such
request shall not of itself be deemed a failure to exercise reasonable care.

7



--------------------------------------------------------------------------------



 



     Section 11. Default Each of the following occurrences shall constitute an
Event of Default under this Agreement: (a) the Pledgor fails to observe or
perform any covenant or agreement applicable to the Pledgor under this
Agreement; (b) any representation or warranty made by the Pledgor in this
Agreement or in any financial statements, reports, or certificates heretofore or
at any time hereafter submitted by or on behalf of the Pledgor to the Secured
Party proves to have been false or materially misleading when made; (c) any
“Event of Default” occurs under the Credit Agreement; or (d) the Secured Party
receives at any time any information indicating that the Security Interest is
not enforceable, is not perfected, or is not prior to all other security
interests or other interests in the Collateral, except as otherwise agreed by
the Secured Party.
     Section 12. Remedies upon Default. If any Event of Default has occurred and
is continuing:
     12(a) The Secured Party may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the Code
as in effect at that time, and may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange or broker’s board, at any of the Secured Party’s
offices, or elsewhere, for cash, on credit, or for future delivery, and upon
such other terms as the Secured Party may reasonably believe are commercially
reasonable. The Pledgor agrees that, to the extent notice of sale is required by
law, at least ten days’ prior notice to the Pledgor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Secured Party shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given. The
Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. The
Pledgor hereby waives all requirements of law, if any, relating to the
marshalling of assets that would be applicable in connection with the
enforcement by the Secured Party of its remedies hereunder, absent this waiver.
The Secured Party may disclaim warranties of title and possession and the like.
     12(b) The Secured Party may notify any Person obligated on any of the
Collateral that the Collateral has been assigned or transferred to the Secured
Party and that should be performed as requested by, or paid directly to, the
Secured Party, as the case may be. The Pledgor shall join in giving such notice,
if the Secured Party so requests. The Secured Party may, in its name or in the
Pledgor’s name, demand, sue for, collect, or receive any money or property at
any time payable or receivable on account of, or securing, any such Collateral
or grant any extension to, make any compromise or settlement with, or otherwise
agree to waive, modify, amend, or change the obligation of any such Person.
     12(c) Any cash held by the Secured Party as Collateral and all cash
proceeds received by the Secured Party in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral may, in the
discretion of the Secured Party, be held by the Secured Party as collateral for,
or then or at any time thereafter be

8



--------------------------------------------------------------------------------



 



applied in whole or in part by the Secured Party against, all or any part of the
Obligations (including any expenses of the Secured Party payable pursuant to
Section 14).
     Section 13. Waiver of Certain Claims. The Pledgor acknowledges that because
of present or future circumstances, a question may arise under the Securities
Act of 1933, as from time to time amended (the “Securities Act”), with respect
to any disposition of the Collateral permitted hereunder. The Pledgor
understands that compliance with the Securities Act may very strictly limit the
course of conduct of the Secured Party if the Secured Party attempts to dispose
of all or any portion of the Collateral and may also limit the extent to which
or the manner in which any subsequent transferee of the Collateral or any
portion thereof may dispose of the same. There may be other legal restrictions
or limitations affecting the Secured Party in any attempt to dispose of all or
any portion of the Collateral under the applicable Blue Sky or other securities
laws or similar laws analogous in purpose or effect. The Secured Party may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account for investment only and not to engage in a
distribution or resale thereof. The Pledgor agrees that the Secured Party shall
not incur any liability, and any liability of the Pledgor for any deficiency
shall not be impaired, as a result of the sale of the Collateral or any portion
thereof at any such private sale in a manner that the Secured Party reasonably
believes is commercially reasonable (within the meaning of Section 9-627 of the
Uniform Commercial Code). The Pledgor hereby waives any claims against the
Secured Party arising by reason of the fact that the price at which the
Collateral has been sold at such sale was less than the price that might have
been obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Secured Party accepts the first offer received and does
not offer any portion of the Collateral to more than one possible purchaser. The
Pledgor further agrees that the Secured Party has no obligation to delay sale of
any Collateral for the period of time necessary to permit the issuer of such
Collateral to qualify or register such Collateral for public sale under the
Securities Act, applicable Blue Sky laws, and other applicable state and federal
securities laws, even if said issuer would agree to do so. Without limiting the
generality of the foregoing, the provisions of this Section would apply if, for
example, the Secured Party placed all or any portion of the Collateral for
private placement by an investment banking firm, if such investment banking firm
purchased all or any portion of the Collateral for its own account, or if the
Secured Party placed all or any portion of the Collateral privately with a
purchaser or purchasers.
     Section 14. Costs and Expenses; Indemnity. The Pledgor shall pay or
reimburse the Secured Party on demand for all reasonable out-of-pocket expenses
paid or incurred by the Secured Party, including in each case all filing and
recording costs and fees, charges, taxes, and disbursements of outside counsel
to the Secured Party (determined on the basis of such counsel’s generally
applicable rates, which may be higher than the rates such counsel charges the
Secured Party in certain matters), and the allocated costs of in-house counsel
incurred from time to time, in connection with the creation, perfection,
protection, satisfaction, foreclosure, or enforcement of the Security Interest
and the preparation, administration, continuance, amendment, collection, and
enforcement of this Agreement, and all such costs and expenses shall be part of
the Obligations secured by the Security Interest. The Pledgor shall indemnify
and hold the Secured Party harmless from and against any and all claims, losses,
and liabilities (including reasonable attorneys’ fees) growing out of or
resulting from this Agreement (including enforcement of this Agreement) or the
Secured Party’s actions pursuant hereto, except claims, losses, or liabilities

9



--------------------------------------------------------------------------------



 



resulting from the Secured Party’s gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction. Any
liability of the Pledgor to indemnify and hold Secured Party harmless pursuant
to the preceding sentence shall be part of the Obligations. The obligations of
the Pledgor under this Section shall survive any termination of this Agreement.
     Section 15. Waivers and Amendments; Remedies. This Agreement can be waived,
modified, amended, terminated, or discharged, and the Security Interest can be
released, only explicitly in a writing signed by the Secured Party. A waiver so
signed shall be effective only in the specific instance and for the specific
purpose given. Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to the Secured Party. All
rights and remedies of the Secured Party shall be cumulative and may be
exercised singly in any order or sequence, or concurrently, at the Secured
Party’s option, and the exercise or enforcement of any such right or remedy
shall neither be a condition to nor bar the exercise or enforcement of any
other.
     Section 16. Waiver of Defenses. The Pledgor waives the benefit of any and
all defenses and discharges available to a guarantor, surety, indorser, or
accommodation party dependent on its character as such. Without limiting the
generality of the foregoing, the Pledgor (in such capacity) waives presentment,
demand for payment, and notice of nonpayment or protest of any note other
instrument evidencing any of the Obligations; and the Pledgor agrees that its
liability hereunder and the Security Interest shall not be affected or impaired
in any way by any of the following acts and things (which the Secured Party may
do from time to time without notice to the Pledgor): (a) by any sale, pledge,
surrender, compromise, settlement, release, renewal, extension, indulgence,
alteration, substitution, exchange, change in, modification, or other
disposition of any of the Obligations or any evidence thereof or any collateral
therefor, (b) by any acceptance or release of collateral for or guarantors of
any of the Obligations, (c) by any failure, neglect, or omission to realize upon
or protect any of the Obligations, to obtain, perfect, enforce, or realize upon
any collateral therefor, or to exercise any Lien upon or right of appropriation
of any moneys, credits, or property toward the liquidation of any of the
Obligations, or (d) by any application of payments or credits upon any of the
Obligations. The Secured Party shall not be required, before exercising its
rights under this Agreement, to first resort for payment of any of the
Obligations to the Borrower or any other Persons, its or their properties or
estates, or any collateral, property, Liens, or other rights or remedies
whatsoever. The Pledgor agrees not to exercise any right of contribution,
recourse, subrogation, or reimbursement available to the Pledgor against the
Borrower or any other Person or property, unless and until all Obligations and
all other debts, liabilities, and obligations owed by the Borrower and the
Pledgor to the Secured Party have been paid and discharged. The Pledgor expects
to derive benefits from the transactions resulting in the creation of the
Obligations. The Secured Party may rely conclusively on the continuing warranty,
hereby made, that the Pledgor continues to be benefited by the Secured Party’s
extension of credit accommodations to the Borrower, the Secured Party shall have
no duty to inquire into or confirm the receipt of any such benefits, and this
Agreement shall be effective and enforceable by the Secured Party without regard
to the receipt, nature, or value of any such benefits.
     Section 17. Notices. Any notice or other communication to any party in
connection with this Agreement shall be in writing and shall be sent by manual
delivery, facsimile

10



--------------------------------------------------------------------------------



 



transmission, overnight courier, or United States mail (postage prepaid)
addressed to such party at the address specified on the signature page hereof,
or at such other address as such party specifies to the other party hereto in
writing. All periods of notice shall be measured from the date of delivery if
manually delivered, from the date of sending if sent by facsimile transmission,
from the first business day after the date of sending if sent by overnight
courier, or from four days after the date of mailing if mailed.
     Section 18. Representations and Warranties. The Pledgor hereby represents
and warrants to the Secured Party that:
     18(a) The Pledgor is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its organization and has the power,
authority, and the legal right to own and operate its properties and to conduct
the business in which it is currently engaged.
     18(b) The Pledgor has the power, authority, and legal right to execute and
deliver, and to perform its obligations under, this Agreement and has taken all
necessary corporate action to authorize such execution, delivery, and
performance.
     18(c) This Agreement constitutes a legal, valid, and binding obligation of
the Pledgor enforceable in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
     18(d) The execution, delivery and performance of this Agreement will not
(i) violate any provision of any law, statute, rule, or regulation or any order,
writ, judgment, injunction, decree, determination, or award of any court,
governmental agency, or arbitrator presently in effect having applicability to
the Pledgor, (ii) violate or contravene any provision of the organizational
documents of the Pledgor, or (iii) result in a breach of or constitute a default
under any indenture, loan, or other agreement, lease, or instrument to which the
Pledgor is a party or by which it or any of its properties may be bound or
result in the creation of any Lien thereunder. The Pledgor is not in default
under or in violation of any such law, statute, rule, regulation, order, writ,
judgment, injunction, decree, determination, or award or any such indenture,
loan, or other agreement, lease, or instrument in any case in which the
consequences of such default or violation could have a material adverse effect
on the business, operations, properties, assets, or condition (financial or
otherwise) of the Pledgor.
     18(e) Except for any filings, recordings, and registrations to perfect the
Security Interest, no order, consent, approval, license, authorization, or
validation of, filing, recording, or registration with, or exemption by any
governmental or public body or authority is required on the part of the Pledgor
to authorize, or is required in connection with the execution, delivery, and
performance of, or the legality, validity, binding effect, or enforceability of,
this Agreement.

11



--------------------------------------------------------------------------------



 



     18(f) There are no actions, suits, or proceedings pending or, to the
knowledge of the Pledgor, threatened against or affecting the Pledgor or any of
its properties before any court or arbitrator or any governmental department,
board, agency, or other instrumentality that, if determined adversely to the
Pledgor, would have a material adverse effect on the business, operations,
property, or condition (financial or otherwise) of the Pledgor or on the ability
of the Pledgor to perform its obligations hereunder.
     Section 19. Pledgor Acknowledgments. The Pledgor hereby acknowledges that
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, (b) the Secured Party has no fiduciary relationship to the
Pledgor, the relationship being solely that of debtor and creditor, and (c) no
joint venture exists between the Pledgor and the Secured Party.
     Section 20. Continuing Security Interest; Assignments under Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the payment in
full of the Obligations and the expiration of the obligation, if any, of the
Secured Party to extend credit accommodations to the Borrower, (b) be binding
upon the Pledgor and its successors and assigns, and (c) inure, together with
the rights and remedies of the Secured Party hereunder, to the benefit of, and
be enforceable by, the Secured Party and its successors, transferees, and
assigns. Without limiting the generality of the foregoing clause (c), the
Secured Party may assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement to any other Person to the extent and
in the manner provided in the Credit Agreement, and may similarly transfer all
or any portion of its rights under this Agreement to such Persons.
     Section 21. Termination of Security Interest. Upon payment in full of the
Obligations and the expiration of any obligation of the Secured Party to extend
credit accommodations to the Borrower, the Security Interest shall terminate and
all rights to the Collateral shall revert to the Pledgor. Upon any such
termination, the Secured Party will return to the Pledgor such of the Collateral
as has not been sold or otherwise applied pursuant to the terms hereof and
execute and deliver to the Pledgor such documents as the Pledgor reasonably
requests to evidence such termination. Any reversion or return of the Collateral
upon termination of this Agreement and any instruments of transfer or
termination shall be at the expense of the Pledgor and shall be without warranty
by, or recourse on, the Secured Party. As used in this Section, “Pledgor”
includes any assigns of Pledgor, any Person holding a subordinate security
interest in any part of the Collateral, or whoever else may be lawfully entitled
to any part of the Collateral.
     Section 22. Governing Law and Construction. THE VALIDITY, CONSTRUCTION, AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
CALIFORNIA; PROVIDED, HOWEVER, THAT NO EFFECT SHALL BE GIVEN TO CONFLICT OF LAWS
PRINCIPLES OF THE STATE OF CALIFORNIA, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE SECURITY INTEREST OR REMEDIES HEREUNDER IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE MANDATORILY GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF CALIFORNIA. Whenever possible, each provision of this
Agreement and any other statement, instrument, or transaction contemplated
hereby or relating hereto shall be interpreted so as to be effective and valid
under such applicable law, but if any provision of this

12



--------------------------------------------------------------------------------



 



Agreement or any other statement, instrument, or transaction contemplated hereby
or relating hereto is held to be prohibited or invalid under such applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision, the
remaining provisions of this Agreement or any other statement, instrument, or
transaction contemplated hereby or relating hereto.
     Section 23. Consent to Jurisdiction. AT THE OPTION OF THE SECURED PARTY,
THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL OR STATE COURT SITTING IN ORANGE
COUNTY OR LOS ANGELES COUNTY, CALIFORNIA, AND THE PLEDGOR CONSENTS TO THE
JURISDICTION AND VENUE OF SUCH COURTS AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH
FORUMS IS NOT CONVENIENT. IF THE PLEDGOR COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY AT
ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.
     Section 24. Waiver of Jury Trial. EACH OF THE PLEDGOR AND THE SECURED
PARTY, BY ITS ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 25. Judicial Reference Agreement.
     25(a) Any and all disputes, claims, and controversies arising out of this
Agreement or the transactions contemplated thereby (including, but not limited
to, actions arising in contract or tort and any claims by the Pledgor against
the Secured Party related in any way to the Security Interest or the
Obligations) (individually, a “Dispute”) that are brought before a forum in
which pre-dispute waivers of the right to trial by jury are invalid under
applicable law shall be subject to the terms of this Section 25.
     25(b) Any and all Disputes shall be heard by a referee and resolved by
judicial reference pursuant to California Code of Civil Procedure Sections 638
et seq. The referee shall be a retired California state court judge or an
attorney licensed to practice law in the State of California with at least
10 years’ experience practicing commercial law. Neither the Pledgor nor the
Secured Party shall seek to appoint a referee that may be disqualified pursuant
to California Code of Civil Procedure Section 641 or 641.2 without the prior
written consent of the other party. If the Secured Party and the Pledgor are
unable to agree upon a referee within 10 calendar days after one party serves a
written notice of intent for judicial reference upon the other party, then the
referee will be selected by the court in accordance with California Code of
Civil Procedure Section 640(b).

13



--------------------------------------------------------------------------------



 



     25(c) The referee shall render a written statement of decision and shall
conduct the proceedings in accordance with the California Code of Civil
Procedure, the Rules of Court, and California Evidence Code, except as otherwise
specifically agreed by the parties and approved by the referee. The referee’s
statement of decision shall set forth findings of fact and conclusions of law.
The decision of the referee shall be entered as a judgment in the court in
accordance with the provisions of California Code of Civil Procedure Sections
644 and 645. The decision of the referee shall be appealable to the same extent
and in the same manner that such decision would be appealable if rendered by a
judge of the superior court.
     25(d) Nothing in this Section 25 shall be deemed to apply to or limit the
right of the Secured Party (i) to exercise self-help remedies such as (but not
limited to) setoff, (ii) to foreclose judicially or nonjudicially against any
real or personal property collateral, or to exercise judicial or nonjudicial
power of sale rights, (iii) to obtain from a court provisional or ancillary
remedies (including, but not limited to, injunctive relief, a writ of
possession, prejudgment attachment, a protective order, or the appointment of a
receiver), or (iv) to pursue rights against any party in a third-party
proceeding in any action brought against the Secured Party (including actions in
bankruptcy court). The Secured Party may exercise the rights set forth in the
foregoing clauses (i) through (iv), inclusive, before, during, or after the
pendency of any judicial reference proceeding. Neither the exercise of self-help
remedies nor the institution or maintenance of an action for foreclosure or
provisional or ancillary remedies or the opposition to any such provisional
remedies shall constitute a waiver of the right of any party, including, but not
limited to, the claimant in any such action, to require submission to judicial
reference of the merits of the Dispute occasioning resort to such remedies. No
provision in the Loan Documents regarding submission to jurisdiction and/or
venue in any court is intended or shall be construed to be in derogation of the
provisions in any Loan Document for judicial reference of any of Dispute.
     25(e) If a Dispute includes multiple claims, some of which are found not
subject to this Section 25, the Parties shall stay the proceedings of such
Dispute or the part or parts thereof not subject to this Section 25 until all
other Disputes or parts thereof are resolved in accordance with this Section 25.
If there are Disputes by or against multiple parties, some of which are not
subject to this Section 25, the Pledgor and the Secured Party shall sever the
Disputes subject to this Section 25 and resolve them in accordance with this
Section 25. During the pendency of any Dispute that is submitted to judicial
reference in accordance with this Agreement, each of the parties to such Dispute
shall bear equal shares of the fees charged and costs incurred by the referee in
performing the services described in this Section 25. The compensation of the
referee shall not exceed the prevailing rate for like services. The prevailing
party shall be entitled to reasonable court costs and legal fees, including
customary attorney fees, expert witness fees, paralegal fees, the fees of the
referee, a reimbursement of fees and costs paid during the pendency of a dispute
in accordance with this Section 25(d), and other reasonable costs and
disbursements charged to the party by its counsel, in such amount as the Referee
determines.

14



--------------------------------------------------------------------------------



 



     25(f) In the event of any challenge to the legality or enforceability of
this Section 25, the prevailing party shall be entitled to recover the costs and
expenses from the non-prevailing party, including reasonable attorneys’ fees,
incurred by it in connection with such challenge.
     25(g) THIS SECTION 25 CONSTITUTES A “REFERENCE AGREEMENT” BETWEEN THE
BORROWER AND THE BANK WITHIN THE MEANING OF AND FOR PURPOSES OF CALIFORNIA CODE
OF CIVIL PROCEDURE SECTION 638.
     Section 26. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
     Section 27. General. All representations and warranties in this Agreement
or in any other agreement between the Pledgor and the Secured Party shall
survive the execution, delivery, and performance of this Agreement and the
creation and payment of the Obligations. The Pledgor waives notice of the
acceptance of this Agreement by the Secured Party. Captions in this Agreement
are for reference and convenience only and shall not affect the interpretation
or meaning of any provision of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

           

PLEDGOR:

UEI HONG KONG PRIVATE LIMITED
      By          Title     

            ISSUER:

ENSON ASSETS LIMITED
      By          Title               

Address for Pledgor:
                                                                      
             
                                                                      
             
                                                                      
             
                                                                      
             
Fax Number:                                                               
Address for Secured Party:
U.S. Bank National Association
4100 Newport Place, Suite 900
Newport Beach, California 92660
Fax Number : (949) 863-2335
[Signature Page to Pledge Agreement]





--------------------------------------------------------------------------------



 



SCHEDULE I
PLEDGED STOCK
Stock Issuer: Enson Assets Limited
Percentage Ownership: 65%
Class of Stock: [common]
Certificate No(s).: [___]
Number of Shares: [___]

